Exhibit 99.2 ManpowerGroup 2nd Quarter July 20, 2012 ManpowerGroup 2012 2nd Quarter ResultsJuly 2012 Forward-Looking Statement This presentation includes forward-looking statements, including earnings projections which are subject to risks and uncertainties. Actual results might differ materially from those projected in the forward-looking statements. Additional information concerning factors that could cause actual results to materially differ from those in the forward-looking statements is contained in the Manpower Inc. Annual Report on Form 10-K dated December 31, 2011, which information is incorporated herein by reference, and such other factors as may be described from time to time in the Company’s SEC filings. ManpowerGroup 2012 2nd Quarter ResultsJuly 2012 As Reported Excluding Non -recurring Items Q2 Financial Highlights 8% 8% Revenue$5.2B 1% CC 1% CC 40 bps 40 bps Gross Margin16.6% 37% 18% Operating Profit$94M 30% CC 11% CC 90 bps 30 bps OP Margin1.8% 41% 13% EPS$.51 34% CC 5% CC Throughout this presentation, the difference between reported variances and Constant Currency (CC) variances represents the impact of currency on our financial results. Constant Currency is further explained on our Web site. Consolidated Financial Highlights 3 (1)Excludes the impact of non-recurring items of $28.7M in Q2 2012. ManpowerGroup 2012 2nd Quarter ResultsJuly 2012 Q2 Non-Recurring Items ($ in millions, except per share amounts) 4 (1)Includes reorganization charges for the Americas ($8.3M) and Right Management ($10.4M). Pre-tax Earnings Net Earnings EPS - Diluted Earnings, As Reported Reorganization Charges Legal Costs - US Earnings, Excluding non- recurring items ManpowerGroup 2012 2nd Quarter ResultsJuly 2012 Consolidated Gross Margin Change 5 ManpowerGroup 2012 2nd Quarter ResultsJuly 2012 6 ManpowerGroup 2012 2nd Quarter ResultsJuly 2012 7 $862M Business Line Gross Profit - Q2 2012 █Manpower █Experis█ManpowerGroup - Total █ManpowerGroup Solutions █Right Management ManpowerGroup 2012 2nd Quarter ResultsJuly 2012 As Reported Excluding Non-recurring
